Name: Commission Regulation (EEC) No 3643/91 of 13 December 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/76 Official Journal of the European Communities 14. 12. 91 COMMISSION REGULATION (EEC) No 3643/91 of 13 December 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3198/91 (7), as last amended by Regulation (EEC) No 3563/91 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3198/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2922/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ si rticle 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 f) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 14 December 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission \ (  ) OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. 3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 279, 7. 10. 1991 , p. 43. 0 OJ No L 167, 25. 7. 1972, p. 9 . (j OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 303, 1 . 11 . 1991 , p . 34. (8) OJ No L 336, 7. 12. 1991 , p. 32. 0 OJ No L 266, 28 . 9 . 1983, p. 1 . 14. 12. 91 Official Journal of the European Communities No L 344/77 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd . period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU): I I I  Spain 16,866 17,144 17,202 17,480 16,258 16,636  Portugal 25,946 26,224 26,282 26,560 25,338 25,716  Other Member States 16,866 17,144 17,202 17,480 16,258 16,636 2. Final aids : l l l l Seed harvested and processed in : l l l l  Federal Republic of Germany (DM) 39,71 40,36 40,50 41,15 38,27 39,16  Netherlands (Fl) 44,74 45,48 45,63 46,37 43,13 44,13  BLEU (Bfrs/Lfrs) 818,95 832,45 835,27 848,76 789,43 807,78  France (FF) 133,17 135,36 135,82 138,02 128,37 131,35  Denmark (Dkr) 151,45 153,95 154,47 156,97 146,00 149,39  Ireland ( £ Irl) 14,821 15,066 15,117 15,361 14,287 14,684  United Kingdom ( £) 13,124 13,346 13,388 13,610 12,608 12,912  Italy (Lit) 29 709 30 198 30 300 30 785 28 632 29 182  Greece (Dr) 4 048,34 4 084,23 4 052,47 4 092,88 3 752,72 3 729,28  Spain (Pta) 2 565,10 2 606,98 2 616,00 2 656,50 2 474,23 2 517,27  Portugal (Esc) 5 452,98 5 510,89 5 523,54 5 580,14 5 329,33 5 399,96 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) : 1 I I \  Spain 18,116 18,394 18,452 18,730 17,508 17,886  Portugal 27,196 27,474 27,532 27,810 26,588 26,966  Other Member States 18,116 18,394 18,452 18,730 17,508 17,886 2. Final aids : l l l Seed harvested and processed in : Il l l l  Federal Republic of Germany (DM) 42,65 43,30 43,44 44,09 41,22 42,11  Netherlands (Fl) 48,05 48,79 48,95 49,68 46,44 47,44  BLEU (Bfrs/Lfrs) 879,65 893,14 895,96 909,46 850,12 868,48  France (FF) 143,04 145,23 145,69 147,89 138,24 141,22  Denmark (Dkr) 162,68 165,18 165,70 168,19 157,22 160,61  Ireland ( £ Irl) 15,920 16,164 16,215 16,459 15,386 15,783  United Kingdom ( £) 14,118 14,340 14,382 14,604 13,602 13,906  Italy (Lit) 31 910 32 400 32 502 32 987 30 834 31 383  Greece (Dr) 4 363,49 4 399,39 4 367,62 4 408,03 4 067,87 4 044,43  Spain (Pta) 2 753,64 2 795,51 2 804,53 2 845,04 2 662,77 2 705,80  Portugal (Esc) 5 713,83 5 771,73 5 784,38 5 840,98 i 5 590,17 5 660,80 No L 344/78 Official Journal of the European Communities 14. 12. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) 1 Current12 1st period1 2nd period2 3rd period3 4th period4 1 . Gross aids (ECU) :  Spain 28,749 29,080 29,648 29,979 29,271  Portugal 35,891 36,222 36,786 37,117 36,428  Other Member States 17,461 17,792 18,356 18,687 17,998 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany I I \ (DM) 41,11 41,89 43,21 43,99 42,37  Netherlands (Fl) 46,32 47,19 48,69 49,57 47,74  BLEU (Bfrs/Lfrs) 847,84 863,91 891,30 907,37 873,92  France (FF) 137,87 140,48 144,93 147,55 142,1 1  Denmark (Dkr) 156,80 159,77 164,83 167,81 161,62  Ireland ( £ Irl) 15,344 15,635 16,131 16,422 15,816  United Kingdom ( £) 13,540 13,805 14,259 14,523 13,955  Italy (Lit) 30 757 31 340 32 333 32 910 31 696  Greece (Dr) 4158,69 4 201,29 4 297,88 4 346,92 4 151,81  Portugal (Esc) 7 532,87 7 601,81 7 718,69 7 786,22 7 645,24 (b) Seed harvested in Spain and IIIlI || processed : IlIIIl\  in Spain (Pta) 4 359,82 4 409,68 4 494,98 4 543,35 4 437,96  in another Member State (Pta) 4 421,39 4 471,25 4 555,91 4 604,32 4 501,76 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM 2,034310 2,032840 2,031600 2,030430 2,030430 2,027400 Fl 2,292820 2,291430 2,290180 2,289010 2,289010 2,285800 Bfrs/Lfrs 41,963800 41,930700 41,903100 41,882300 41,882300 41,813400 FF 6,961010 6,958700 6,956760 6,955480 6,955480 6,950190 Dkr 7,930190 7,923190 7,919250 7,9 16540 7,916540 7,910180 £Irl 0,764984 0,764817 0,764249 0,763898 0,763898 0,757558 £ 0,714689 0,714745 0,714896 0,715028 0,715028 0,715520 Lit 1 540,87 1 544,14 1 546,83 1 548,90 1 548,90 1 555,38 Dr 232,94100 236,36500 239,14700 241,10500 241,10500 248,28100 Esc 180,84500 181,20600 181,46400 181,83500 181,83500 182,30500 Pta 130,44100 130,71100 130,93400 131,17600 131,17600 131,93700